Case 3:18-cr-04683-GPC Document 92 Filed 04/19/19 PageID.760 Page 1 of 3
Case 3:18-cr-04683-GPC Document 92 Filed 04/19/19 PageID.761 Page 2 of 3
Case 3:18-cr-04683-GPC Document 92 Filed 04/19/19 PageID.762 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          Counsel for the Defendant certifies that the foregoing pleading has been electronically

 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4                                          Sabrina L. Feve
                                        Assistant U.S. Attorney
 5                                      Sabrina.feve@usdoj.gov
 6
                                         Melanie K. Pierson
 7                                     Assistant U.S. Attorney
                                      melanie.pierson@usdoj.gov
 8
                                             Robert Ciaffa
 9                                      Assistant U.S. Attorney
10                                      robert.ciaffa@usdoj.gov

11
                                               Respectfully submitted,
12
13   Dated: April 19, 2019                     s/ Randy K. Jones
                                               Randy K. Jones
14                                             MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                               POPEO P.C.
15                                             Attorneys for Defendant,
                                               MARK MANOOGIAN
16
17
18
19
20
21
22
23
24
25
26
27
28
